DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert Sidoti on 06/04/2021.

The application has been amended as follows: 
Claim 4, line 2, deleted: “that”.
Claim 4, lines 2-3, replaced: “to rotate”, with: --rotating--.
Claim 5, line 2, replaced: “action performed”, with: -- action is performed--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Based upon the after Final amendments, the Applicant’s arguments are persuasive with respect to the previously applied prior art rejection to Guercioni (US 2013/0104381) in view of Yamada et al. (US 2015/0207391 A1).  This is because the plate (60: figs. 11-12) of Guercioni is the portion of the mechanism that rotates, rather than the gripper (10) mechanisms.  This is effected by the plate rotating and the slots (70) in the plate cause the grippers to move only radially inward, while the U-shaped conductors instead rotate to impart twist.  The other most relevant prior art is to Katou (U 2003/0121137 A1), Hiraga et al. (US 20110260572 A1) and newly cited Komuru et al. (JP 2003-264966 A).  Contrary to the claim 1 requirement that the grippers must move radially and also rotate thus effecting the twist in the U-shaped conductors, and without the necessary structural details of the apparatus for so doing; all of the prior art instead appears to disclose one of the following: separate manipulators that are not grippers but instead are more like a finger or arm (Hiraga: fig. 8).  Or, separate rings that hold the U-shaped conductors and move in opposite rotational directions to bend/twist the conductors (Katou: fig. 6).  Or, gripper arms that don’t and can’t move in the rotational and radial directions (Guercioni; Yamada: fig. 7; Komuru: fig. 2, below).
Even assuming, ad arguendo, that the prior art did separately disclose all of the elements of claim 1, there would be no compelling reason to combine the already workable methods and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729